Citation Nr: 0606920	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  03-30 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include skin cancer. 


WITNESSES AT HEARING ON APPEAL

The veteran and his mother


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran had active service from April 1968 to November 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in October 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  This case was remanded in 
February 2005 and now returns to the Board for appellate 
review. 

In connection with this appeal the veteran and his mother 
testified at a personal hearing before the undersigned 
sitting in Chicago, Illinois, in June 2004; a transcript of 
that hearing is associated with the claims file.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claim.

2.  The veteran is presumed to have been exposed to 
herbicides coincident with service in the Republic of 
Vietnam.

3.  The veteran does not currently have a disease for which a 
presumption of service connection is provided under the law 
based on exposure to herbicides in service.

4.  A skin disorder, to include skin cancer, was not 
manifested during service and is not shown to be causally or 
etiologically related to any other disease or injury of 
service origin, and a malignant tumor was not manifested 
within one year of service discharge. 


CONCLUSION OF LAW

A skin disorder, to include skin cancer, was not incurred in 
or aggravated by active military service, nor may a malignant 
tumor be presumed to have been incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Board must first ensure that the appeal has been properly 
processed and developed.  For consideration is the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), enacted on November 9, 2000 (codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005)).  The law eliminated certain requirements and 
redefined VA's obligations with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 
(August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005)).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

Notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  In Pelegrini II, at 121, the Court held that 
the VCAA requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159(b), 
and Quartuccio, that informs the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," under 38 
C.F.R. § 3.159(b).

The Board observes that the veteran filed his claim for 
service connection for a skin disorder in March 2002 and the 
initial unfavorable decision was issued in October 2002, 
after the veteran had been advised of VA's duties to notify 
and assist in a May 2002 letter, in accordance with 
Quartuccio and Pelegrini II, supra.  The veteran was also 
provided with a VCAA letter in April 2005.

In May 2002, the veteran was sent a letter explaining his 
role in the claims process and asking him to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining.  The letter explained that 
VA would make reasonable efforts to help him obtain evidence 
necessary to support his claim, to include medical records, 
employment records, and records from other Federal agencies.  
Such letter also indicated that VA had requested the 
veteran's service medical records as well as copies of 
treatment records from Lake in the Woods Medical Center.  The 
veteran was notified that he should supply adequate 
identifying information for any records he wished VA to 
obtain and that it was still his responsibility to ensure 
that such evidence was received by VA.  He was also requested 
to inform VA of the name of the person, agency, or company 
who has relevant records, the address of such person or 
facility, the approximate time frame covered by the records, 
and the condition for which treatment was sought, in the case 
of medical records.  The veteran was notified that if he 
received any medial treatment from a private facility, he 
should complete and return VA Form 21-4142, Authorization for 
Release of Information to VA, and VA would request such 
records.  The veteran was specifically informed that evidence 
of a current disability and a nexus between such and service 
was necessary to establish service connection.  Also, he was 
advised that veterans who served in Vietnam were entitled to 
a presumption of service connection if they had certain 
diseases or disabilities.  

The veteran was also provided with a letter in April 2005 
that again advised him that VA would make reasonable efforts 
to help him obtain evidence necessary to support his claim, 
to include medical records, employment records, and records 
from other Federal agencies.  He was further informed that he 
must provide adequate identifying information for such 
records and that it was his responsibility to support his 
claim with appropriate evidence.  The April 2005 letter 
advised the veteran that he should send VA the private 
pathology report he referenced at his August 2002 VA 
examination or provide VA Form 21-4142 for the dermatologist 
who removed the growth and VA would attempt to obtain the 
report.  Thereafter, the veteran returned the April 2005 
letter with records from Associates in Dermatology, S.C., 
dated in 2004 and 2005.  None of the submitted records 
included the pathology report.  As such, in July 2005, the 
veteran was again requested to send the report or submit a VA 
Form 21-4142 for the dermatologist who removed the growth.  
The veteran then submitted duplicate records from Dr. Jacques 
at the Lake of the Woods Medical Center.    

Although the VCAA notice letters that were provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that he was otherwise fully notified of the 
need to provide VA any evidence pertaining to his claim.  In 
this regard, he was informed in the October 2002 rating 
decision, the March 2003 statement of the case, and the 
November 2005 supplemental statement of the case of the 
reasons for the denial of his claim and, in so doing, was 
advised of the evidence that was needed to substantiate that 
claim.  Such documents notified the veteran of the laws and 
regulations governing service connection and that his claim 
was denied because there was no evidence showing any 
relationship between his current skin disability and his 
military service.  

Moreover, the March 2003 statement of the case and the 
November 2005 supplemental statement of the case included a 
recitation of the procedural history of the veteran's claim, 
the adjudicative actions taken, the evidence received, and 
the relevant laws and regulations.  The November 2005 
supplemental statement of the case also included VA's duties 
to assist under 38 C.F.R. § 3.159, with reference to the 
relevant VCAA cites in the United States Code.  In such 
documents, the veteran was again advised that the evidence 
did not show entitlement to the benefit sought.  
Additionally, of course, the veteran and his mother provided 
testimony at the June 2004 hearing before the undersigned 
Veterans Law Judge.  Therefore, for the foregoing reasons, 
the Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.

B.  Duty to Assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A. § 5103A (a), (b), and (c).  As relevant, the 
veteran's service medical records, private records from the 
Methodist Medical Center of Illinois, Lake of the Woods 
Medical Center, Proctor Hospital, and Associates in 
Dermatology, S.C., VA treatment records, and an August 2002 
VA examination report are contained in the claims file.  

The pathology report the veteran referenced at his August 
2002 VA examination is not of record.  However, the Board 
finds that VA made adequate attempts at obtaining such 
report.  Specifically, the veteran was requested in April 
2005 and July 2005 letters to either submit such report or 
provide VA Form 21-4142 for the dermatologist who removed the 
growth.  To date, neither has been received.  Additionally, 
VA contacted the VA Medical Centers in Danville and Peoria 
and requested such pathology report, in the event either 
medical facility had a copy of the report.  In July 2005, a 
negative reply was received.  Also, at the veteran's June 
2004 Board hearing, he indicated that he received treatment 
from Drs. Favis and Thompson; however he further stated that 
such physicians were no longer in practice and no records 
were available from either.  As such, the Board finds that VA 
adequately complied with the duty to assist and has attempted 
to satisfy the requested actions in the Board's remand.  
Stegall v. West, 11 Vet. App. 268 (1998).  Moreover, the 
veteran has not identified any additional relevant, 
outstanding records that need to be obtained for an equitable 
disposition of his claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4)(i).  In this case, the veteran was 
provided with a VA examination in August 2002.  The Board 
notes that such examination was conducted by a physician who 
considered factors relevant to the veteran's claim and that 
the examination reports contain findings pertinent to the 
veteran's claimed skin disorder.  The Board notes that August 
2002 VA examiner did not offer an opinion regarding whether 
the veteran's current skin condition was related to his 
military service.  However, no competent medical evidence 
suggesting such causal connection has been submitted or 
identified by the veteran and any current medical opinion 
linking such disability to the veteran's military service 
would necessarily be based solely upon history provided by 
the veteran years after service.  Evidence of a "disability 
alone is not enough."  Wells v. Principi, 326 F.3d 1381, 
1384 (Fed. Cir. 2003).  Therefore, the Board finds that 
further medical examination is not necessary and the Board 
may proceed with the adjudication of the veteran's service 
connection claim.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations.  The record is ready for 
appellate review.


II.  Legal Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown 
by affirmative evidence showing inception or aggravation 
during service or through statutory presumptions.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests a malignant 
tumor to a degree of 10 percent within one year from the date 
of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

At his June 2004 Board hearing, the veteran contended that 
upon returning from service in Vietnam, he developed a skin 
disorder, to include lipomas.  He said that he had been 
treated for such skin disorder, to include removal of 
lipomas, since the early 1970's.  Also at the hearing, the 
veteran's mother indicated that, after returning from 
Vietnam, the veteran had skin lesions that needed to be 
removed.  Therefore, the veteran contends that service 
connection is warranted for such skin disorder on a direct 
basis or, alternatively, on a presumptive basis as due to 
exposure to Agent Orange.   

The veteran's service medical records do not show any 
complaints, treatment, or diagnosis pertinent to his skin.  
At his November 1969 separation examination, the veteran 
denied having any skin diseases as well as any tumor, growth, 
cyst, or cancer.  No pertinent abnormalities were noted upon 
clinical evaluation.  

Post-service medical records from Methodist Medical Center of 
Illinois show that the veteran had multiple lipomas removed 
in March 1985.  The pathological diagnosis was also lipoma.  
Lake of the Woods Medical Center records reflect that the 
veteran was treated by Dr. Jacques for multiple lipomas in 
November 1998.  It was also noted that he had multiple 
lipomas on his legs and arms in November 1973.  A November 
1998 record reflects a diagnosis of lipomas.  In May 1999, 
the veteran was diagnosed with a probable lipoma of the right 
abdomen.  A June 1999 pathology report from Proctor Hospital 
reflects that a biopsy of a right abdomen lipoma revealed 
angiolipoma.  An August 1999 record shows that the veteran 
had lipomas again without symptoms.  Specifically, he had a 
lipoma on his left arm and a sebaceous cyst on his back 
excised.  A September 1999 record reflects an assessment of 
lipoma and sebaceous cyst.  In November 1999, the veteran 
complained of a plantar wart on his left foot.  In April 
2000, a record shows an assessment of right temple lentigo 
and two left foot warts.  A May 2000 record reflects that the 
veteran had possible early squamous cell carcinoma of the 
left ear.  An October 2001 record reveals a skin lesion on 
the veteran's right temple, described as a probable lentigo.

According to May 2002 statements from the veteran's parents, 
when the veteran returned from Vietnam in November 1969, they 
noticed skin lesions, which had not been there when he left 
home in October 1968.  The veteran's mother indicated that he 
had scars where lesions had been removed and also had growths 
on his torso, legs, and arms.  

A May 2002 VA treatment record shows that, upon examination 
of the veteran's skin, he had multiple scars of previous 
surgeries.  He also had subcutaneous lesions that seemed soft 
to rubbery in consistency, discrete, about 1/4 inch in 
diameter, and mobile.  The diagnosis was "multiple recurrent 
? lipomas."  

On an August 2002 VA examination for compensation purposes, 
the veteran reported service in Vietnam and recalled seeing 
Agent Orange sprayed.  He also stated that the water was 
treated before he would drink it.  The veteran stated that, 
after being back from Vietnam for approximately one year, he 
began noticing soft tissue swelling on his forearms.  He 
presented for evaluation and had 17 lipomas removed.  Since 
that time, he had continued to have lipomas removed.  The 
veteran reported that lipomas grew all over his body, to 
include his back, stomach, and arms.  He also indicated that, 
the prior week, his dermatologist had noted a growth on his 
left temple that was surgically removed.  His surgical 
report, pre-pathology, showed diagnoses of actinic keratosis, 
pigmented nevi, and seborrheic keratosis.  The pathology 
report was still pending, but the physician had expressed a 
concern for cancer.  

Upon physical examination, the veteran had multiple rubbery 
soft tissue swellings just below the skin.  The examiner 
found eight to ten on both arms, mostly in the forearms.  
There were four to five on the abdomen and two or three on 
the veteran's back.  The veteran's legs were less involved, 
although the examiner found two on the left leg and one on 
the right leg.  Such were consistent with a lipoma-type 
clinical finding.  The veteran also had an area on his left 
temple from a biopsy.  He had a lesion on his right temple, 
which he reported had looked similar prior to the biopsy.  It 
was raised, scaly, and reddened.  There was also an area on 
his anterior scalp, which was reddish and raised, but not 
scaly.  The veteran's skin in general was very fair.  

After review of the claims file, the examiner noted that 
there was documentation of lipomas.  The veteran's body had 
multiple scars, consistent with surgical removal of skin 
lesions.  The examiner indicated that it was perplexing and 
very unusual that the veteran had such an aggressive lipoma-
type picture.  The examiner was also concerned about the 
lesion on the veteran's temple as such looked quite different 
from his lipomas.  The examiner noted that such may be cancer 
and requested that the pathology be sent to the RO as soon as 
it was available because it was clearly a separate process 
from the recurrent lipomas. 

A September 2002 record from Dr. Jacques shows lesions on the 
veteran's left thigh, left temple, right temple, and under 
the left eye.  The lesions on the right temple and under the 
left eye were diagnosed as actinic keratosis.  The left 
temple nodule was diagnosed as a cyst versus early basal cell 
carcinoma.  A November 2002 VA treatment record reflects that 
the veteran's lipomas were stable.

Records from Associates in Dermatology, S.C., reflect that in 
May 2004, the veteran presented with a concern about skin 
cancer.  Examination demonstrated a solitary actinic 
keratosis on the left zygoma.  It was noted that the veteran 
had less intense actinic damage of the vertex of scalp and 
modest on the left and right temples.  Multiple lipomata of 
the arms and torso were also observed.  There was evidence of 
previous excision and several lesions, confirming the 
diagnosis.  The physician indicated that all previously 
discussed areas were negative for any changes of malignant or 
premalignant disease.  In November 2004, the veteran was seen 
for a follow up.  It was noted that there was no evidence of 
recurrence of previously treated actinic keratosis of the 
left zygoma.  However, the veteran had modest diffuse damage 
across the forehead, cheeks, and vertex scalp.  The veteran 
reported no change in other cutaneous lesions and examination 
of all areas was negative for evidence of malignant or 
premalignant disease.  Records dated in January 2005 reflect 
continued follow up.

As an initial matter, although the veteran contends that he 
has a current diagnosis of skin cancer, there is no medical 
evidence of record supporting such a diagnosis.  In this 
regard, a May 2000 record reflects a diagnosis of possible 
early squamous cell carcinoma of the left ear and, in 
September 2002, the veteran had a left temple nodule that had 
been diagnosed as a cyst versus early basal cell carcinoma.  
Also, the August 2002 VA examiner noted a lesion on the 
veteran's right temple that may be cancer.  However, there 
are no pathology reports of record confirming a diagnosis of 
skin cancer and records dated in 2004 from Associates in 
Dermatology, S.C., found no evidence of any changes of 
malignant or premalignant disease.  As such, the Board finds 
that there is no evidence confirming that the veteran has a 
current diagnosis of skin cancer.  Moreover, there is no 
evidence that the veteran had a malignant tumor manifest to a 
degree of 10 percent within the first year after service.  As 
such, presumptive service connection is not warranted for any 
skin cancer.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309. 

Pertinent to the veteran's argument that his current skin 
disorder, to include skin cancer, is a result of exposure to 
Agent Orange when he served in Vietnam, the Board notes that 
the Veterans Education and Benefits Expansion Act of 2001 was 
enacted on December 27, 2001.  See Pub. L. No. 107-103, 115 
Stat. 976 (2001).  This law made substantive changes to 
38 U.S.C.A. § 1116 pertaining to a presumption of service 
connection for diseases associated with exposure to certain 
herbicide agents.  Effective January 1, 2002, a veteran who, 
during active military service, served in Vietnam during the 
period beginning in January 1962 and ending in May 1975, is 
presumed to have been exposed to herbicides.  See 66 Fed. 
Reg. 23,168 (May 8, 2001) (codified at 38 C.F.R. §§ 3.307, 
3.309 (2005)).  The veteran's Armed Forces of the United 
States Report of Transfer or Discharge (Form DD 214) shows 
that his last duty assignment and major command was in the 
Republic of Vietnam.  As such, it is presumed that he was 
exposed to herbicides, to include Agent Orange.  

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied:  chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e).  
VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 61 Fed. Reg. 41,4421 (1996).  

Because the veteran does not have a diagnosis of any of the 
above-indicated diseases, for which service connection is 
presumed for veterans exposed to an herbicide agent during 
active service, presumptive service connection is not 
warranted for his claimed skin disorder.  Lipomas, for 
example, are not a presumptive disease based on exposure to 
herbicides in Vietnam and only the enumerated cancers, in 
contrast to many other tumors, are subject to presumptive 
service connection.  

Even though the presumptive service connection is not 
warranted, the veteran is not precluded from establishing 
service connection for a current skin disorder with proof of 
actual direct causation from exposure from an herbicide agent 
or other link to service.  See Combee v. Brown, 34 F.3d 1039, 
1041-42 (Fed. Cir. 1994).  In this case, however, there is no 
competent evidence to support a finding that the veteran's 
current skin disorder is caused or aggravated by exposure to 
a herbicide agent, related to a disease or injury which had 
its onset in service, or is otherwise related to service.

Although there is evidence of current diagnoses of lipomas, 
lentigo, sebaceous cysts, foot warts, actinic keratosis, 
pigmented nevi, and seborrheic keratosis of record, the 
veteran's service medical records are negative for 
complaints, treatment, or diagnoses referable to his skin.  
Moreover, there is no competent medical opinion that such 
skin disorders are related to a disease or injury during 
service, herbicide exposure, or otherwise began or is related 
to service.  Post-service medical records are negative for 
any reference to service or herbicide exposure as a cause of 
the veteran's current skin complaints.  Rather, the evidence 
of a nexus or link between active duty service and a skin 
disorder, to include diagnoses of lipomas, lentigo, sebaceous 
cysts, foot warts, actinic keratosis, pigmented nevi, and 
seborrheic keratosis, is limited to the veteran's own 
statements.  This is not competent evidence since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Absent competent evidence of a 
causal nexus between the veteran's skin disorder, to include 
diagnoses of lipomas, lentigo, sebaceous cysts, foot warts, 
actinic keratosis, pigmented nevi, and seborrheic keratosis, 
and service, to include herbicide exposure, he is not 
entitled to service connection.  

The Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a skin disorder, to include skin 
cancer.  As such, that doctrine is not applicable in the 
instant appeal and his claim must be denied.  
38 U.S.C.A. § 5107.


ORDER

Service connection for a skin disorder, to include skin 
cancer, is denied.



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


